DETAILED ACTION
This action is in response to Amendment and claimed listing filed on 3/29/2022.
Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a support device (Claims 1-3, 5-8, 11-12) and a support system (Claims 9, 13-14), and a method (Claims 10, 15-16), characterized for creating and displaying programming support data in an industrial machine, the claimed invention recites, in part, to include at least features,
“…cause a display to display, along a time axis and based on the programing support
data, a programing support screen indicating the call relationship of the plurality of programs and the call time of the plurality of programs, wherein the plurality of programs includes a main program, a subprogram called by the main program, and a further subprogram called by the subprogram, and the call relationship includes a relationship among the main program, the subprogram, and the further subprogram.”,  

as recited in claim 1 and similarly in independent claims 9 and 10. 
Close prior arts of record Hahn discloses to include a machine tool and control data for simulating a sequence for machining a workpiece on the machine tool. Hahn further includes a specific task relating to time execution and display means. 
With further amending to include above features,  Applicant submitted that the sequence  of PLC control data in Hahn does not include a main program, a subprogram called by the main program  (Remarks, p. 12).
Searches are performed, accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
May 7, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191